LUPl(ll\l PLLC

80 Broad Street, Suite 1301
New York, NY 10004

Tel: (646) 367-2771
Fax: (646) 219-4870
Www.lupkinpllc.com

February 14_. 2019

IIA_EQE

The Honorable Debra Preeman
United States District Court
500 Pearl Street

New York, New York 1000?

Re: HoteIsAB Green, LLC v Reign wood Europe Ho!dings SARL ( “Reign wood ”)
No. 17-cv-08776 (JGK)(DCF)

Dear Judge Freeman:

We write on behalf of plaintifffcounterclaim defendant HotelsAB Green, LLC and third-party
defendant Andre' Balazs (the "Balazs Parties") to request an in-person conference at which

Your Honor may consider whether DLA Piper should be sanctioned for concealing material
facts from the Balazs Parties and the UK court.

DLA Piper Deceived_g_ie Balazs Parties and the UK Court to Obtain an Order that
Varied the 'I`erms of this Court’s Letter Reguest

Last year, Reignwood applied to this Court for letters rogatory seeking discovery from non~
parties Songhua Ni and Ying Geng in the UK. On September 1?, 2018, DLA asked the Court
to grant the motions because they were unopposed_. save for the Balazs Pam'es’ express
reservation of “the right to challenge the actuail issuance of process in Lona'on and Hong
Kong, on any and all bases they deem appropriate ” ECF No. 59, attached as Exhibit A.

Orl October lS, 20]8._ Your Honor granted Reignwood’s motion and issued a Request for
International Judicia] Assistance (the “Letter Request"). ECF No. ?8, attached as Exhibit B.
The Letter Request’s express purpose is "to enable the parties to obtain testimony from Mr.
Ni and Ms. Geng...for use at trial and in aid of [this litigation]” and it asks that "`each party’s
counsel be permitted to question and cross-examine"' the deponents Letter Request §§ Vll,
IX. The Letter Request also calls for notice to be given to the Balazs Parties. ld. § X]ll.

Honorable Debra Freeman
February 14, 2019
Page 2 of 3

As explained in our pending application for an order directing DLA Piper to keep us timely
apprised of third-party discovery (ECF No. 112)_, DLA Piper never told us that the UK court
issued an order on December 14_, 2018 compelling the depositions of Mr. Ni and Ms. Geng
(the “UK Order"’, attached as Exhibit Cl). lnstead, we learned ot` the UK Order’s existence on
.lanuary 31, 201 9_, from deponents’ counsel. but were unable to obtain a copy of the UK Order
until February 11, 2019, when DLA Piper finally sent us a copy. Ici.

Yesterday, we learned that DLA Piper made an ex parte application to the UK court on
December 13, 2018 that included a proposed order-_the terms of which varied materially
from Your Honor’s Letter Request. See Exhibit D. Among other things, the proposed order
provided for service om'y on the deponents_not the Balazs Parties_and provided that only

English counsel could ask questions. See Proposed Order (part of Exhibit D) 111 5.5, 5.6, 10.
Neither of these provisions is required by UK law.

DLA Piper did not give us notice of the application-in fact, they specifically excluded the
Balaz,s Parties from the service list. Exhibit D at 2. DLA Piper also did not advise the UK
Court that the Balazs Parties had expressly reserved the right to challenge the issuance of such
an order.2 The UK Court rejected those portions of the proposed order that sought production
of documents, but otherwise adopted DLA Piper’s proposed order nearly verbatim.3

Although the deponents have indicated they have no objection to being questioned by U.S.
counsel or to an equal division of questioning time, DLA Piper has refused to agree to alter

these provisions.4 Accordingly, today we were forced to make an emergency application
seeking reconsideration and modification of the UK Order.

 

1 DLA Piper has designated the UK Order and related communications as "`conftdential""
under the protective order in this case-a designation we believe to be baseless. Accordingly,
we have electronically filed “placeholders"’ for Exhibits C and D until that dispute can be
resolved and are providing unredacted paper copies to the Court.

2 Rule 3.3(d) of the New York Rules of Professional Conduct ("`NYRPC"") requires a lawyer
in an ex parte proceeding to inform the tribunal of all material facts.

3 We do not know yet whether DLA Piper advocated for unequal apportionment of time or the

court did it sua sponte ln either event_, DLA Piper deprived the Balazs Parties of their right to
challenge the apportionment of time before entry of the UK Order.

4 We were unable even to agree on a date for the examination of Ms. Geng. Rather, DLA

Piper tried, unsuccessfully, to persuade the Examiner to schedule Ms. Geng’s deposition for a
date on which we had told DLA Piper we were not available

Honorable Debra Freeman
February 14, 2019
Page 3 of 3

DLA Piner’s Reneat_§g Concealment of Third-Par_ty Productions

 

We also learned yesterday that AB Green Gansevoort (the seller in the transaction underlying
this case) produced over 9,000 pages of documents to DLA Piper last month. We are advised
that Gansevoort made its first production on .lanuary 18, 2019. That date is significant last
week, DLA Piper represented to this Court it had given us a "'detailed update as to the status
of each subpoena"` on Ja.nuary 18, 2019, in response to our January 17, 2019 request for such
an update. ECF No. 1 16 pp. 2-3. Yer, DLA Piper did not disclose that production_or the
one Gansevoorr subsequently made on Jau uary 28, 2019»-untiiyesterday. See Exhibit E.5

DLA Piper’s repeated concealment of material facts, as described herein and in ECF Nos. 112
and 11?, is contrary to, inter alia, NYRPC Rules 3.3(1), 3.4(a)(6), and 4.1. lt also has caused
substantial prejudice to the Balazs Parties and threatens to cause even more. If forced to retain
UK counsel to depose Mr. Ni and Ms. Geng, the Balazs Parties will incur substantial and
unnecessary additional expensel If given only half as much time as Reignwood to question the
witnesses, the Balazs Parties will be at a material disadvantage_particularly since the total
questioning time is 3 hours for l\/ls. Geng and 1.5 hours for Mr. Ni. DLA Piper’s repeated
withholding of third-party productions negativer impacts the Balazs Parties’ ability to
prepare for depositions, summary judgment, and trial.

Accordingly, we respectfully request an in-person conference so that the Court can consider
whether to issue an order directing DLA Piper to reimburse the Balazs Parties for fees and
expenses, if any, incurred as a result of having to engage UK counsel to conduct the
examinations of Ms. Geng and Mr. Ni and whether other or further relief is necessary and
appropriate to protect the Balazs Parties and deter Dl_,A Piper from further abuses.

Respectfully._

  

M`chael . Smit

cc: Matthew Klepper, Esq. (via email)
Christopher Strongosky, Esq. (via email)

 

5 Apparently, DLA Piper intended to provide us with those documents only after it had
completed its own review of them. See io'. ("We have not finished our review of these

materials We are happy to pass the materials along in their entirety if you would like them.
Please advise if that is the case.”).

